DETAILED ACTION
Status of Application
Receipt of the Request for Continued Examination, Amendments and Applicant’s Arguments/Remarks, all filed 11/02/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 1 and 12-16 are amended.
Claims 2-11 are cancelled.
Claims 1 and 12-16 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.

Response to Amendments/Arguments
	Applicant amended claim 1 by incorporating the method of making limitations from previously presented and now cancelled claim 11. Claims 12-16 are amended to depend from amended claim 1.

	Therefore the previous rejections under 35 U.S.C. 103 have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “comprises” should read as comprises:”.
Claim 1, line 7, “thereof,” should read as “thereof;”.
Claim 1, line 10, “thereof,” should read as “thereof;”.
Claim 1, line 13, “lecithin,” should read as “lecithin;”.
Claim 1, line 15, “core,” should read as “core;”.
Claim 1, line 16, “polymer,” should read as “polymer;”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-13 of copending Application No. 15/108,944 in view of Kawamoto et al. (WO 2013108410 A1) and Bujard (US 2006/0165620 A1).
The instant claims differ from the copending claims in that they do not require an oil absorbing filler and aspect ratio limitation. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have added additional ingredients to the cosmetic composition selected from volatile and non-volatile silicon or hydrocarbon oils, surfactants, fillers, gelifying agents, thickening agents, film forming agents, polymers, preservatives, silicone elastomere, self-tanning agents, additional non- entrapped colorants, cosmetic actives, pH regulators, perfumes, UV filters and mixtures thereof (see Kawamoto, pages 1 and 5) and Bujard [0146].
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant requests the examiner hold the double patenting rejection in abeyance.  	However, Applicant did not point out why they disagree with the rejection. Until such time that a terminal disclaimer is filed on the record the obviousness type double patenting rejection will be maintained based on MPEP § 804 which states that “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.